Citation Nr: 0948886	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for right leg 
disability.

3.  Entitlement to service connection for right hip 
disability.

4.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1972, 
and from January 1975 to December 1990.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

As a preliminary matter, in an RO rating decision dated in 
June 1972, the Veteran was denied entitlement to service 
connection for low back disability.  Thus, the RO has 
characterized the corresponding issue on appeal as whether 
new and material evidence has been received to reopen the 
claim for service connection for low back disability.  

However, the Veteran has had additional active service in 
excess of fifteen years since the June 1972 RO rating 
decision, and numerous additional service treatment records 
have been received.  The current claim for service connection 
for low back disability is a new claim, grounded on a new 
factual basis to include an additional extended period of 
active service.  New and material evidence is therefore not 
required to reopen the claim.  

Accordingly, the Board has characterized the issue as 
entitlement to service connection for low back disability, as 
reflected on the title page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was scheduled to attend a Videoconference hearing 
before the Board of Veterans' Appeals in December 2009.  
However, in correspondence received prior to the hearing, the 
Veteran indicated that he no longer consented to waive his 
right to an in-person hearing before the Board, but rather 
requested that he be scheduled for an in-person Travel Board 
hearing.  See 38 C.F.R. §§ 20.700, 20.704.

In view of the foregoing, and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following action:

Schedule the Veteran for a Travel Board 
hearing at the RO before a Veterans Law 
Judge of the Board, in accordance with 
the docket number of this case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


